NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID ALEJANDRO HERRERA                         No.    16-72305
PRECIADO,
                                                Agency No. A200-158-288
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, NGUYEN, Circuit Judges.

      David Alejandro Herrera Preciado, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal. We dismiss



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Herrera Preciado failed to show exceptional and extremely unusual hardship to his

qualifying relative. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012).

Herrera Preciado’s contentions that the agency failed to adequately evaluate

evidence of hardship and failed to consider material evidence of hardship are not

supported by the record and do not amount to colorable claims that would invoke

our jurisdiction. See id. (absent a colorable legal or constitutional claim, the court

lacks jurisdiction to review the agency’s discretionary determination regarding

hardship); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2010) (“To be

colorable in this context, . . . the claim must have some possible validity.” (citation

and internal quotation marks omitted)); Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (“What is required is merely that [the agency] consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” (internal citation

and quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     16-72305